Citation Nr: 0805361	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-11 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a lumbar spine disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO determined that new and material evidence had not been 
received to reopen a previously denied claim for service 
connection for a low back disorder.

The Board remanded this matter to the RO for the purpose of 
scheduling a hearing before a Veterans Law Judge at the RO 
(Travel Board hearing) in July 2007.  The veteran testified 
at such a hearing before the undersigned Veterans Law Judge 
in December 2007 and a copy of the transcript is associated 
with the claims file.  

During the December 2007 hearing, the veteran advised VA he 
is no longer being represented by any individual or 
organization.  See 12/10/07 hearing transcript at page 14.  

The reopened claim is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  A May 2002 rating decision denied the veteran's 
application seeking to reopen a claim for service connection 
for a lumbar spine disorder.  The veteran was provided 
notification of the rating decision and of his appellate 
rights later in May 2002; however, he did not appeal this 
determination.

2.  New evidence received since the May 2002 decision does 
relate to an unestablished fact necessary to substantiate the 
claim.


CONCLUSIONS OF LAW

1.  The May 2002 decision, denying the reopening of a claim 
for service connection for a lumbar spine disorder, is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.302, 20.1103 (2007).

2.  New and material evidence has been received since the May 
2002 decision, and the claim for service connection for a 
lumbar spine disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the AOJ.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the 
present case, the veteran's claim on appeal was received in 
October 2003.  A duty to assist letter addressing the new and 
material issue was issued in January 2004, prior to the 
August 2004 rating decision that denied this issue.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, the Board is reopening 
this claim.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed.  

II. New and Material Evidence

The veteran's claim for a back condition was previously 
denied in December 1995 as not well grounded as there was no 
evidence of treatment for a back condition and there was no 
evidence of continuity of treatment until 1984.  Notice of 
this decision was sent in the same month.  The veteran did 
not appeal this decision and it became final.  A claim to 
reopen the service connection claim was most recently denied 
in a final decision dated in May 2002.  Notice of this 
decision was sent in the same month.  The veteran did not 
appeal this decision and it became final.  He filed his 
present claim to reopen in October 2003.

Prior unappealed decisions of the Board and the RO are final. 
38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2007).  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2007).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Received by the RO prior to May 2002 was a claim dated in May 
1991 addressing other issues than the lumbar spine claim, but 
noting that the veteran was in receipt of Social Security 
disability benefits as of the date of this claim.  Other 
documents subsequent to this claim confirm that at one time, 
the veteran had adjudications with the Social Security 
Administration including a March 1998 Social Security 
decision from the Appeals Council upholding a dismissal of a 
claim.  

Among the evidence received by the RO prior to May 2002 were 
contentions from the veteran that were submitted in various 
times regarding the claimed injury to his back in service.  
These include correspondences received by the White House and 
submitted to the VA in March 1997, March 1999 and March 2000, 
as well as contentions submitted by the veteran in July 2001.  
Essentially these documents allege that he injured his back 
while participating in Operation Golden Dragon in December 
1973 when he participated in amphibious exercises in Korea 
and the vehicle he was operating jackknifed its trailer.  He 
indicated that he lifted the trailer and felt his back 
"pop" and had immediate pain and subsequently was taken to 
the hospital in Japan and indicated that he told the treating 
doctor that it felt like a hernia and that he felt fine in 
order to be released to return to the United States.  He also 
indicated that he was assaulted prior to returning to the 
States.  

Among the medical records before the RO in May 2002 were 
service medical records that were silent for actual back 
complaints.  The report of a June 1974 separation examination 
was not marked at all on physical examination which included 
the spine.  However he was seen at the Naval Medical Hospital 
in December 1973 for complaints of pain in the right inguinal 
area and right lower quadrant.  His history included recent 
weight loss over the past 2 weeks and a period of heavy 
lifting and straining 3 days prior to admission.  Physical 
examination failed to reveal any presence of inguinal hernia 
and no findings or complaints regarding the back were made.  
He was diagnosed with abdominal muscle strain right rectus.  
Other records from December 1973 address findings regarding 
the possible hernia or questionable muscle strain of the 
inguinal ligament but make no mention of any possible back 
problems.  A June 1974 record revealed that he was punched in 
the left temporal area, but again no mention of any effects 
from this incident on his back was made.  An undated report 
of medical history noted that the veteran denied recurrent 
back pain although he said "yes" to having swollen and 
painful joints.  

Medical records reviewed by the RO in May 2002 included an 
August 1983 record showing complaints of low back pain and 
some weakness.  He was diagnosed with probable low back 
strain, with no significant findings shown on physical 
examination.  

Among the medical records before the RO in May 2002 were 
records from 1984 showing treatment for lumbar spine 
complaints following a motor vehicle accident in May 1984.  
Records included a May 1984 record following this accident 
with an impression of tissue injury only with cervical strain 
and low back strain.  He followed with treatment for his back 
complaints through the end of May 1984 for and apparently 
underwent physical therapy with satisfactory progress and 
improvement shown throughout the month until in late May 1984 
he was seen for severe spasm and excruciating pain after 
being more active recently.  Physical examination showed 
tenderness, spasm and loss of motion and positive straight 
leg raise bilaterally at 70 degrees.  He was diagnosed with 
reaggravation of his lumbosacral strain with associated 
paraspinal spasm.  X-rays of the lumbar spine from May 1984 
were normal.  Tests done in September 1984 included a 
myeleogram which showed no significant abnormality and a 
computed tomography  (CT) which showed findings possibly 
compatible with a central disc herniation.  Electromyograph 
(EMG) done in November 1984 was normal.  

In November 1984 he was seen for low back pain and 
intermittent left leg pain since his May 1984 head on 
collision.  He was noted to have similar symptoms after 
lifting a jackhammer in 1982 but returned to work in 3 
months.  His history was further complicated by epidural 
block in September 1984 followed by hematemesis for which he 
was diagnosed with ulcer.  Reviews of an August 1984 EMG were 
noted to suggest L5 left radiculopathy but other tests of 
myelogram and CT scan of September 1984 were normal.  He 
underwent epidural blocks in September 1984.  He was noted to 
have had reemergence of symptoms in October 1984.  He walked 
with a cane and low back and knees were flexed when he 
walked.  He also had moderate point tenderness at L4 but 
there was no sciatic tenderness and straight leg raise was 
negative.  There was no motor weakness although he had pain 
on squat and heel toe walking.  The diagnosis was reactive 
depression with functional overlay.  He continued with low 
back pain in December 1984 with objective findings of 
tenderness to palpation, stiffness and straight leg raise.  

Received by the RO prior to its May 2002 decision included a 
written statement from the veteran dated in August 1984 
discussing the motor vehicle accident of May 1984 while 
working for the City of Hobbs and injured his lower lumbar 
region.  

Records reviewed by the RO in May 2002 included a February 
1985 letter from a doctor addressing in part, the veteran's 
back complaints with a history of severe pain in 1981 after 
using a jackhammer and being out of work for 3 months 
afterwards, but no subsequent back problems until his May 
1984 car accident.  The doctor reviewed the findings from 
diagnostic testing such as EMG's, MRI's and X-rays, and also 
performed a physical examination which revealed pain on 
palpation and limited motion as well as decreased sensation 
in the left leg.  The doctor recommended that the veteran 
undergo further testing of discogram to determine whether he 
has L4-5 disc pathology.  The doctor noted that an EMG did 
show some mild abnormality and CT scan revealed mild 
herniation.  The 3 level discogram done in March 1985 showed 
some posterior lateral extravasation on the right side.  

Among the evidence before the RO were records of psychiatric 
evaluations from October 1986 and November 1986.  
Additionally, before the RO were noted to include his 
complaints of back pain and diagnoses of psychogenic pain and 
dysthymia.  Private medical records from 1987 noted continued 
low back complaints along with psychiatric complaints.  

Also before the RO in May 2002 was a VA examination of 
December 1985 giving a history of a hurt lower back, with 
complaints of severe low back pain that radiated to his legs.  
Physical examination showed severe loss of motion with 
complaints of great deal of pain and positive straight leg 
raise.  There was no paravertebral muscle spasm and X-rays 
were negative for spondylolithesis or degenerative changes 
and normal vertebral spaces and alignment.  The diagnosis was 
pain in the lumbar spine.  

Other medical records received by the RO in May 2002 was a 
July 1994 VA examination which noted the history given by the 
veteran of having injured his low back in Korea, said to have 
been in 1983, during a military exercise.  He reported 
hospitalization in Japan for 2-3 days for treatment of an 
acute lumbosacral strain.  He reported reinjuring his back in 
May 1984 in a motor vehicle accident with subsequent 
treatment but no surgery.  A May 1988 MRI was noted to show 
small disc or focal bulge at L5-S1.  Physical examination 
showed some limited motion in all directions and moderate 
paravertebral spasm and decreased deep tendon reflexes and 
sensory in the left lower extremity.  The diagnosis was 
status post acute lumbosacral strain times 2 and a small 
central disc or focal bulge at L5-S1 by magnetic resonance 
imaging (MRI) of May 1988 and sciatic radiculopathy involving 
the left lower extremity and probable herniated disc at L5-S1 
by clinical examination.  X-rays from August 1994 were 
normal.  

Among the evidence before the RO in May 2002 were records of 
VA treatment in 2001 mostly addressing other problems, but 
including an April 2001 record showing a past medical history 
of low back pain with a diagnosis of pain.  

Among the evidence received after May 2002 were the veteran's 
contentions submitted in his October 2003 claim, statement in 
support of claim received in March 2004, statements sent in 
June 2004 including one sent to a senator, his January 2005 
notice of disagreement and April 2005 substantive appeal, 
which essentially reiterated his allegations of the in-
service accident and lifting injury in December 1973 
resulting in an injury to his lumbar spine.  He also reported 
in the March 2004 statement in support of claim that he has 
been in receipt of Social Security disability benefits since 
1989, and also indicated that he served as a soldier until 
1978.

Also received after May 2002 was a letter sent in August 2005 
wherein the veteran said that after he got out of the service 
in June 1974, he immediately applied for employment with Eddy 
County as a custodian for the courthouse and Health 
Department building.  He was hired on light duty because of 
his injured spinal cord.  At the time of his hire he was 
already seeking help from the VA clinic and was walking with 
a cane.  He indicated he had a witness, Chelo Sacido who was 
his supervisor and worked with him on cleaning jobs.  The 
veteran indicated he did the easy jobs but was always in back 
pain.  He indicated his witness would confirm this.  A 
December 2005 statement submitted by the veteran reiterated 
the statements he sent in August 2005.  

Among the contentions submitted after May 2002 was the 
veteran's December 2007 hearing testimony in which he again 
reiterated the history of the accident in December 1973 which 
he blamed his current back problems on.  He said that he did 
not recall X-ray studies of his back while being treated in 
service.  He said he received no treatment for back problems 
after service but indicated that he had 4 years of Reserve 
service from 1975, 1976, 1977 and 1978 during which he tried 
to receive medical help but "they threw me out."  He denied 
ever undergoing physicals during his Reserve service.  He 
discussed the collision he had post-service and described it 
as worsening his back problems.  He indicated he currently 
receives treatment at the VA medical center in El Paso Texas.  

Among the medical evidence received after May 2002 were VA 
treatment records from 1995, 1998 and 1999 received in June 
2004 which includes nursing records from June 1995 showing 
complaints of severe pain and numbness into the left leg.  A 
July 1998 MRI showed mild bulging disk at the L5-S1 and mild 
facet hypertrophy at L5-S1.  In November 1998 he was seen in 
the emergency room for chronic low back pain secondary to 
degenerative disc disease at the L5 region.  A June 1999 
treatment record revealed complaints of back and abdominal 
pains.  There were complaints of increased pain in the back 
area.  These records are essentially duplicative of the 
previous medical evidence before the Board in May 2002.  

Based on review of the evidence the Board finds that new and 
material evidence has been submitted to reopen his previously 
denied claim for service connection for a back disorder.  
Although the medical evidence submitted after May 2002 is 
duplicative of the previously medical evidence and is not 
significant, the Board finds that the lay evidence submitted 
by the veteran in August 2005 and December 2005 constitute 
new and material evidence.  These statements set forth the 
existence of possible evidence that the veteran had a lumbar 
spine problem very shortly after discharge as he alleged 
having been put on light duty for back problems at work right 
after he got out of the service.  Also for the first time, he 
mentioned the existence of a fellow lay witness who could 
confirm his problems with his back within a year of 
discharge.  Also in his lay statement of March 2004 he 
alleged service beyond his separation in 1974, by suggesting 
service until 1978.  In his December 2007 hearing he further 
discussed in detail having served in the Reserves in the 
early 1970's although he indicated that he had no medical 
treatment while in the Reserves.  This evidence was not 
previously before the RO which had denied the service 
connection claim for a back disorder based on there being no 
evidence of a back disorder in service or thereafter.  This 
evidence is significant in that it now shows the possible 
existence of evidence of back problems within a year of 
discharge, which was not previously shown.  Such evidence, 
when considered in light of the previous evidence now raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  


ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for a lumbar spine disability 
has been received and the claim is reopened. To this extent, 
the appeal is granted.


REMAND

As noted above, the claim for entitlement to service 
connection for a lumbar spine disorder was reopened based on 
the submission of new and material evidence.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).

VA is required to obtain SSA records prior to deciding 
claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
(pursuant to duty to assist, VA must seek to obtain all 
pertinent records, including SSA records, of which it is put 
on notice); Dixon v. Gober, 14 Vet. App. 168, 171 (2000); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).

The record reflects that around the time he filed a claim for 
VA benefits in May 1991, the veteran was collecting Social 
Security disability.  There is evidence that benefits were 
stopped for a period of time, as shown by a March 1998 Social 
Security decision from the Appeals Council upholding a 
dismissal of a claim.  However subsequent records reflect 
that he is still receiving Social Security benefits, 
including the veteran's October 2003 claim wherein he reports 
receiving Social Security benefits.  To date, records related 
to disability claims with the Social Security Administration 
(SSA) have not been associated with the claims file. These 
records are potentially pertinent to the claim of entitlement 
to service connection for his lumbar spine disorder.

In addition to Social Security records, the Board notes that 
the veteran has pointed to the potential existence of 
pertinent evidence, to include any records that may have been 
associated with work restrictions for low back problems 
within the year he separated from service.  He also has 
pointed to the possibility of Reserve records existing, 
although he did suggest that no medical treatment or 
examinations were performed.  Thus an attempt should be made 
to obtain potentially pertinent records including from this 
former employer and any from the Reserves which may exist.  

Finally, the Board finds that an examination should be 
conducted to ascertain the etiology of his claimed back 
disorder.  VA is obliged to obtain an opinion when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The Court has held that the threshold for getting an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006),which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal which involves 
entitlement to service connection, the veteran was not 
provided with such should service connection be granted.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the service connection 
issue on appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2007) and 38 C.F.R. § 3.159 
(2007) is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess, supra, and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.

2.  The AOJ should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits 
awarded, as well as the medical records 
relied upon concerning any determination 
rendered.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

3.  The AOJ should also obtain records of 
any Reserve medical records and 
examinations from the National Personnel 
Records Center and should contact any 
other potential storage facilities noted 
in M21-1, Part III, 4.01, if necessary 
regarding any possible records relating 
to his lumbar spine complaints.  All 
records and other relevant information 
are to be made part of the claims folder.  
If the records cannot be obtained, this 
should be noted in the claims folder.

4.  The AOJ should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all VA and 
private medical care providers, who 
treated him for back problems since his 
discharge from service.  The AOJ should 
also specifically contact the veteran to 
obtain evidence regarding any medical 
restrictions placed on him for back 
problems at his place of employment 
within one year of discharge from the 
service.  After securing the necessary 
release(s), the AOJ should obtain these 
records.  All correspondence, as well as 
any treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran 
should be provided with information 
concerning the negative results and 
afforded an opportunity to obtain the 
records.  38 C.F.R. § 3.159 (2007).

5.  Thereafter following completion of 
the above, the AOJ should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and etiology of 
the veteran's claimed lumbar spine 
disability.  The claims folder must be 
made available to the examiner prior to 
the examination, and the examiner should 
acknowledge such review of the pertinent 
evidence in the examination report.  All 
indicated studies should be performed and 
all manifestations of current disability 
should be described in detail.  The 
examiner should address the following:  
Does the veteran have any current, 
chronic lumbar spine disability?  If so, 
is it at least as likely as not that any 
current lumbar spine disorder began in 
service or became manifest to a 
compensable degree within one year of 
service?  In answering these questions, 
the examiner must consider all service 
medical records as well as any and all 
post-service medical records.  Each 
opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

6.  Following completion of the above 
development, the AOJ should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence 
received.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


